COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re City Info Experts, LLC

Appellate case number:    01-20-00364-CV

Trial court case number: 2018-38482

Trial court:              215th District Court of Harris County, Texas

       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.3.



Judge’s signature:              /s/ Russell Lloyd
                                Acting for the Court

Panel consists of Justices Keyes, Lloyd, and Landau.

Date: December 29, 2020